DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 is objected to because of the following informalities: The claim ends with a double period and instead should only end with one period.  Grammatically, a sentence should never have two periods at the end. If a sentence ends with an abbreviation followed by a period, do not add an additional period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “cool” and “moist” in claim 18 are relative terms which render the claim indefinite. The term “cool environmental conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, there is no art recognized definition for “cool environmental conditions” and the specification only offers an example not a clear or precise definition (See pg. 10, ln. 14-18) . The term “moist environmental conditions” is also not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no art recognized definition for “moist environmental conditions” and the specification only offers an example not a clear or precise definition (See pg. 10, ln. 19-20).
For the purposes of applying prior art the examiner has tried to find the exemplified values of cool and moist as disclosed in the specification sections cited above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al (US20180192647), CN1196177, Scher et al. (US5160529), CN108513877, and Louisiana Rice (https://agfax.com/2018/04/05/louisiana-rice-smooth-sailing-with-planting-but-cold-weather-in-store/)
Applicants claim:
-- A method of growing rice comprising treating the rice seed with a safener and applying an herbicide to the soil, wherein the herbicide is a Group 15 herbicide, and wherein the herbicide is microencapsulated.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1-4, 7-10, and 17, Kraus teaches methods of growing rice, specifically O. sativa ([0273]; [0289]; [0291-0295]), wherein the rice seed is treated with a safener, and they specifically prefer dichlormid or fenclorim as safeners and wherein the safeners can be applied as a seed treatment/seed dressing which is applied to the seeds, specifically coating the seeds prior to planting as seed dressings coat seeds ([0032]; [0066]; [0069-0073]; [0275-0277]; [0192]; [0312]), and further teaches wherein the group 15 herbicide is acetochlor and is encapsulated ([0312]), and wherein the herbicide can be applied to the seeds or the soil (see entire document; e.g. [0275-0276]; [0273]; [0192-0193]) and wherein the order of application is of minor importance it is only necessary that the herbicides and safeners are applied in a time frame that allows simultaneous action of the active ingredients on the plants to be controlled and/or safened, and wherein the herbicide can be applied for pre-emergence/delayed pre-emergence, either prior to or after the rice seed is planted (see entire document; e.g. [0049]; [0066]; [0192-0195]; [0273]; [0287-0289]; [0291-0295]; [0312]; etc.). 
	Regarding claims 5-6, Kraus teaches wherein application rate of herbicide B, which is preferably acetochlor, is from 0.1-10,000 g/ha which reads on the instantly claimed ranges of at least 250 gai/ha and at least 1260 gai/ha, respectively ([0281]; [0192]).
 	Regarding claim 11, 13-16, Kraus teaches wherein broadleaf and grassy weeds are controlled with the combination comprising a safener/safener treated seed and herbicide applied to the soil and specifically that the order of application is of minor importance it is only necessary that the herbicides and safeners are applied in a time frame that allows simultaneous action of the active ingredients on the plants to be controlled and/or safened, which further reads on wherein the weed control is at least 50% and wherein the reduced crop injury and reduced stand reduction as compared to crops only treated with the herbicide alone because safeners reduce crop injury from herbicides which are applied to the same area and reads on wherein the crop injury rate is not more than 20% and/or the stand reduction is not more than 20%, and wherein a commercially acceptable rate of weed control and commercially acceptable rate of crop injury are simultaneously obtained, as are instantly claimed because Kraus teaches applying the same herbicides at the same rates to the areas where the same safener treated rice seeds are planted or to be planted and these are results which are accomplished/affected by the claimed method steps which are taught by Kraus (see entire document; abstract; [0273]; [0192]; [0032]; [0066]; [0069-0073]; [0273]; [0275-0277]; [0291-0295]; [0281];[0312]; [0287-0289]).
	Regarding claims 19-20, Kraus teaches the methods of claim 1 as discussed above and teaches applying the safener to rice seeds and treating the soil/locus of the rice seeds with herbicide, specifically acetochlor as is discussed above and as such Krause obviously would teach the rice plant produced from the treated seeds and seeds produced from that plant (See [0038]; [0049]; [0066]; [0192-0195]; [0273]; [0287-0289]; [0291-0295]; [0312]).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claim 1, Kraus does not specifically teach wherein the encapsulated acetochlor is microencapsulated. However, this deficiency in Krauss is addressed by Scher. Scher teaches that the encapsulation process of acetochlor is often a microencapsulation/formation of microcapsules as microencapsulation of acetochlor has been known and made since at least 1990 (See Abstract; Col. 6, ln. 33-35; Col. 7, ln. 6-13; example 8, etc.). 
	Regarding claims 12 and 18, Kraus does not teach wherein the weeds being controlled are weedy or barnyard grass, nor does Kraus teach wherein the rice is being grown in cool and moist environmental conditions. However, this deficiency in Kraus is addressed by ‘177, ‘877, and Louisiana Rice. ‘177 teaches that it was known to use acetochlor to control barnyard grass in the rice field (See title; abstract). Louisiana Rice teaches that rice seeds will germinate with night time temperatures of 50-60 F, and that germination is good at temperatures exceeding 60 F and as such this would read on cool temperatures, and ‘877 teaches that it was known to maintain soil moisture levels of 60-80% when planting/growing rice which would read on the moist soil conditions (See ‘877 english translation: “Further, it periodically waters to rice during the Rice Cropping, it is 60~80% to keep the water content of soil.”; See Louisiana Rice: Cold weather effects on germination section). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious for one of ordinary skill in the art at the time of the instant filing to develop the instantly claimed method when looking to Kraus, Scher, ‘177, ‘877, and Louisiana Rice because Kraus teaches applying safeners to seeds, and they specifically prefer rice/rice seeds in their application and then treating the area where the rice is to be planted/is planted with acetochlor which is encapsulated, which as taught by Scher obviously include microencapsulation as microencapsulation of acetochlor is well known and has been used for many years to effectively formulate acetochlor so that it is released in the area intended to have weeds killed. Thus, one of ordinary skill in the art would be motivated to safen the seeds of rice with the claimed safeners which are preferred by Kraus, prior to applying the acetochlor because acetochlor works on both broadleaf and grassy plants/weeds and can cause damage and/or injure the rice growing from rice seed which is not safened and the safener does not safen any weeds/weed seeds in the area since it has only been applied to the seeds of the crops that are desired to grow.
It also would have been obvious for one of ordinary skill in the art at the time of the instant filing to control the claimed weeds because acetochlor was already known in the art to control the same weeds in rice fields/paddys, and it was already known in the art to grow rice under the same cool and moist conditions instantly claimed as these are known growing conditions for rice and known weeds that are controlled with acetochlor when applied in rice fields thus it would be obvious to kill weeds which are known to be killed with the acetochlor with acetochlor as is instantly claimed and it would be obvious to grow rice under conditions at which rice is known to be grown.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616